Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 2 component however claim 6 requires at a minimum 65.5 wt% SiO2 component, total of fused silica and fumed silica.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2,3 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker (20160075604)
Decker teaches a refractory composition including SiO2 component and 2-20 wt% of aluminum phosphate component [0018].  Example 8 includes 65wt% fused silica and 5% fumed silica.  The amount of aluminum metaphosphate may be as low as 2 wt% making the amount of P2O5 less than 2wt% [0018].
With respect to claims 2 and 3, the aggregate particles including fused silica may be 50-95 wt% [0021].
The subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the overlapping portion of 

With respect to the under load expansion/shrinkage behavior and hot bending strength, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

Claims 8 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker (20160075604) further in view of Hongo et al (4,331,773).
Decker teaches the refractory composition described above however fails to teach a hardening accelerator.
Hongo et al teach an alumina cement free composition where MgO is added as a hardening accelerator.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further include MgO in the refractory of Decker because Hongo et al teach MgO acts as a hardening accelerator in phosphate binder refractories that are cement free.
Response to Arguments

	Applicants’ argument that Decker fails to teach the claimed expansion/shrinkage rate and hot bending strength is not persuasive in overcoming the rejection because applicants have not shown by way of tangible evidence in declaration form that the refractories of Decker do not possess these properties.
	Although Decker does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the teachings of Decker, since Decker teaches an 
	Applicants also argue that the Decker refractory is used as a plate for a ladle and deformation of the refractory under load in high temperatures is not an issue. Decker teaches the refractory may be used as launder segments, ladle slide gates for steel forging wear plates and wear segments which would all require high temperature strength.
	With respect to the presence of calcined alumina, the instant claims do not exclude calcined alumina. Furthermore examples 13 and 14 of the instant invention include alumina and have expansion/shrinkage rates within the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
07/27/2021